Title: To James Madison from Levett Harris, 25 May 1805
From: Harris, Levett
To: Madison, James


Sir,
St. Petersburg 25 May. 1805.
The foregoing are Copies of what I had the honor last to address you. The Originals were sent to Amsterdam under cover to Mr. Bourn our Consul, to whose particular attention I recomended them, and requested he would take an acknowledgement on delivering the latter letter in charge of some attentive American Captain; he has advised me their receipt and mentioned he would conform to my directions. I am without any further intelligence on the Subject, but I trust they have found a safe conveyance to You. In a letter I had the honor to address You Sir, the 1/13 Septr I mentioned a conversation I had with the Minister of foreign affairs upon the Subject of a Capture that was made in April 1804. by one of our Squadron under the Command of Commodore Prebble with whom I opened a Correspondence, & of which You have been duly informed. I have since received a letter from his Sucsessor on a Similar Subject, which conducted to [sic] me to a Conference with the Minister of foreign affairs, & I have herewith the honor to inclose you the letter of Commodore Barron, & my reply, which will fully inform You of what has passed on this occasion. I have not Since heard any thing further in relation to the mediation of this Court in behalf of the American Prisoners at Tripoli. I have noticed in my above answer to the Commodore, what the Prince de Czartoryski has further mentioned on this affair.
With respect to our navigation here, I am gratified to find that no regulation has been made which operates any wise injuriously to our trade. This Court has deemed it superfluous to institute any measures of consequence in addition to those adopted by Denmark on the subject of quarantine.

The Minister recently assured me “que les reglements que de justes precautions necessiterons pour prévenir l’introduction de toute espèce de maladies épidimiques Seroeint le moins possible genant pour le Commerce de l’Amerique, qui recevroit toujours une protection & un encouragement Suivant Sons importance & l’interêt que l’Empereur porte pour les Etats Unis.”
I am happy to add, that the Sistem of pacification, which had conducted the Emperor thus far, in the agitations of Europe, he perseveres to maintain, & there is little doubt but He will Stand firm in this exemplary policy. I have the honor to be, with perfect Respect, Sir, Your most obedient Servant,
Levett Harris.
